DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed 07/02/2021 is acknowledged. Claims 1-19 are canceled and claim 20 is new. Claim 20 is under examination.

Specification
The disclosure is objected to because of the following informalities. There is no description of Figure 7E (see p. 8, paragraph [0026]).  It is noted that Applicant did not address this objection, originally made in the Office action mailed 06/01/2020, in the response filed 07/02/2021.
In addition, Applicant’s amendment filed 07/02/2021 amending paragraph [0028] of the instant specification is objected to because the amendment corrects errors regarding Figures 8A-AD and original paragraph [0028] concerns Figures 9A-9C. The amended paragraph submitted 07/02/2021 corrects paragraph [0027], not [0028]. See the Office action mailed 06/01/2020, particularly at the bottom of p. 2.
Appropriate correction is required. 

Rejections/Objections Withdrawn
	Because all of the previously filed claims have been canceled, the rejections 

Drawings
The objection to the drawings is withdrawn in response to Applicant’s amendment. Specifically, Applicant has amended the specification to delete reference to Figures 8E and 8F at pages 8-9 of the instant specification (paragraph [0027]) since there is no corresponding 8E and 8F in the drawings, which only contain parts 8A-8D.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Prong one of Step 2A (see the Revised Guidelines) requires the evaluation of whether the claim recites an abstract idea, law of nature or natural phenomenon. The claims recite a composition comprising fragments of parathyroid hormone (PTH), a naturally occurring hormone. Thus claim 20 is drawn to a natural phenomenon.
Prong two of Step 2A requires the evaluation of whether the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application for the following reasons. The recited fragments retain parathyroid activity that is not markedly different from st paragraph). Chen et al. also indicate that PTH(1-28), PTH(1-37) and PTH(1-31) have PTH activity (see p. 12766, right column, 2nd paragraph; p. 12775, right column under “Implications of the hPTH(1-31)NH2 Structure for its Biological Activities”). Because the recited fragments of PTH in claim 20 retain comparable activities of the full length PTH, especially since three of the five recited fragments comprise the N-terminal 1-34 residues, there is no marked difference between the recited fragments and full length PTH. In summary, as the natural fragments of PTH recited in claim 20 have PTH activity, these fragments are not markedly different from naturally occurring PTH.
Insomuch as the recited “composition” encompasses a pharmaceutically acceptable carrier, representative pharmaceutical carriers are discussed at pages 21-23 (paragraphs [0085]-[0091]) of the instant specification. However, many of the carriers are also natural products (e.g., starches, sugars calcium carbonate, magnesium oxide) and there is no evidence that the pharmaceutically carrier imparts a markedly different characteristic to the PTH. In summary, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henriksen et al. (Bone 53 (2013) 160-166). Henriksen et al. teach a composition comprising PTH(1-31), which is effective to increase bone mineral density (see abstract; p. 165, paragraph bridging left and right columns).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardinaux et al. (GB2248550). Cardinaux et al. teach a composition comprising PTH fragments such as PTH(1-38) and PTH(1-41). See claim 1; also p. 2, last paragraph; p. 3, 1st paragraph of Cardinaux and colleagues. The compositions are contemplated for the treatment of various bone conditions (see p. 4, 3rd paragraph).


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitfield et al. (Critical Reviews in Eukaryatic Gene Expression, 12(1):23-51 (2002)). Whitfield et al. teach various PTH fragments, including PTH(1-38), PTH(1-31) and PTH(1-28), formulated into compositions suitable for treatment of bone disorders (see p. 26, right column, last paragraph and Table 1).


Conclusion
Claim 20 is rejected. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dietrich et al. (20110071081) teach a composition comprising a PTH, including the fragments PTH(1-31), PTH(1-37), PTH(1-38) and PTH(1-41) for the treating bone disorders (see paragraph [0034]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649